United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
St. Louis, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-802
Issued: November 4, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 11, 2011 appellant filed a timely appeal from two Office of Workers’
Compensation Programs’ (OWCP) merit decisions dated October 20, 2010 and January 24, 2011
denying her claim for an employment-related injury. Pursuant to the Federal Employees’
Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish that her hernia
condition is causally related to a July 1, 2008 employment incident, as alleged.
FACTUAL HISTORY
On July 18, 2010 appellant, then a 50-year-old city carrier, filed an occupational disease
claim (Form CA-2) alleging that she sustained a hernia as a result of heavy lifting and carrying
1

5 U.S.C. § 8101 et seq.

mail while in the performance of duty on July 1, 2008. In a July 27, 2010 attending physician’s
report, Dr. Joel Hammond, a Board-certified general surgeon, diagnosed inguinal hernia. He
indicated that appellant had not previously had a hernia and opined that it was not caused or
aggravated by the employment activities described. Dr. Hammond reported that he performed
surgery to repair the hernia on June 30, 2010.
By letter dated August 11, 2010, OWCP requested additional factual and medical
evidence in support of the claim. It allotted 30 days for appellant to submit additional evidence
and respond to its inquiries.
Subsequently, appellant submitted an unsigned duty status report and an undated
narrative statement. In the narrative statement, she described her daily duties and indicated that
she developed a hernia on July 1, 2008 when she began to feel pain in her right groin area as she
was lifting her tub to set up for her deliveries that day. Appellant reported that she had a lump in
the right groin which became worse as she lifted her tubs at work.
In an August 4, 2010 medical report, Dr. Hammond excused appellant from work until
after her appointment on August 12, 2010. He indicated that her exact back to work day would
be determined at that time.
In a September 20, 2010 letter, the employing establishment concurred with appellant’s
allegations and attached a position description and the physical requirements of a city carrier. It
indicated that she was allowed a 30-minute lunch and two 15-minute breaks at work.
By decision dated October 20, 2010, OWCP administratively changed appellant’s claim
from an occupational disease claim to a traumatic injury claim and denied it on the basis that the
evidence submitted was insufficient to establish fact of injury. It found that the medical evidence
was not sufficient to establish that a medical condition was diagnosed in connection with the
July 1, 2008 employment incident, as alleged.
On November 9, 2010 appellant requested reconsideration and submitted additional
evidence.
Appellant submitted a June 30, 2010 operative report documenting her right inguinal
hernia repair surgery by Dr. Hammond.
In a November 2, 2010 report, Dr. Hammond stated that he had been treating appellant
since January 19, 2010. He opined that it was possible that her right groin hernia was work
related, although he did not obtain information from her at her initial visit to verify that
possibility.
By decision dated January 24, 2011, OWCP affirmed, as modified, the October 20, 2010
decision. It found that although the described employment activities occurred as alleged and a
firm diagnosis was provided, the medical evidence did not establish causal relationship.

2

LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury3 was sustained in the performance of duty, as alleged,
and that any disability or medical condition for which compensation is claimed is causally
related to the employment injury.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a “fact of injury” has been established.
A fact of injury determination is based on two elements. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at
the time, place and in the manner alleged. Second, the employee must submit sufficient
evidence, generally only in the form of medical evidence, to establish that the employment
incident caused a personal injury. An employee may establish that the employment incident
occurred as alleged but fail to show that his or her condition relates to the employment incident.5
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors. The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.6
ANALYSIS
OWCP has accepted that the employment incident of July 1, 2008 occurred at the time,
place and in the manner alleged. The issue is whether appellant’s hernia condition resulted from
the July 1, 2008 employment incident. The Board finds that appellant did not meet her burden of
proof to establish a causal relationship between the condition for which compensation is claimed
and the July 1, 2008 employment incident.

2

5 U.S.C. §§ 8101-8193.

3

OWCP’s regulations define a traumatic injury as a condition of the body caused by a specific event or incident,
or series of events or incidents, within a single workday or shift. Such condition must be caused by external force,
including stress or strain, which is identifiable as to time and place of occurrence and member or function of the
body affected. 20 C.F.R. § 10.5(ee).
4

T.H., 59 ECAB 388 (2008).
1143 (1989).

See Steven S. Saleh, 55 ECAB 169 (2003); Elaine Pendleton, 40 ECAB

5

Id. See Shirley A. Temple, 48 ECAB 404 (1997); John J. Carlone, 41 ECAB 354 (1989).

6

Id. See Gary J. Watling, 52 ECAB 278 (2001).

3

On July 27, 2010 Dr. Hammond diagnosed inguinal hernia and opined that it was not
caused or aggravated by the employment incident. On November 2, 2010 he opined that it was
possible that appellant’s right groin hernia was work related, although he did not obtain
information from her at her initial visit to verify that possibility. A medical opinion on causal
relationship does not have to be one absolute certainty, but it must be one of reasonable medical
certainty and not speculative or equivocal in nature.7 The opinion should be expressed in terms
of a reasonable degree of medical certainty.8 Dr. Hammond’s opinion that it was possible that
appellant’s right groin hernia was employment related is vague, speculative in nature, and not
fully rationalized. Although the Board finds that Dr. Hammond did provide a firm diagnosis, he
failed to directly address the issue of causal relationship as he did not explain how the
mechanism of the July 1, 2008 employment incident caused or aggravated appellant’s condition.
For these reasons, Dr. Hammond’s reports are of limited probative value and not sufficient to
establish that appellant sustained an employment-related injury in the performance of duty on
July 1, 2008.
As appellant has not submitted any rationalized medical evidence to support her
allegation that she sustained an injury causally related to the July 1, 2008 employment incident,
she has failed to meet her burden of proof.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not submitted sufficient rationalized medical opinion
evidence to establish that the July 1, 2008 employment incident was causally related to the hernia
condition.

7

See Leonard J. O Keefe, 14 ECAB 42, 48 (1962) (where the Board held that medical opinions based upon an
incomplete history or which are speculative or equivocal in character have little probative value).
8

See supra note 6.

4

ORDER
IT IS HEREBY ORDERED THAT the January 24, 2011 and October 20, 2010
decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: November 4, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

